DETAILED ACTION
Claims 1-9 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 16, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUCHI et al (U.S. Patent Application Publication 2016/0351405). 
With regards to claim 1, Fukuchi discloses a plasma processing method comprising: disposing a processing object (4) within a processing chamber (2) inside of discloses processing a multilayer film wherein wavelengths for each film is measured in order to determine the thickness of the layer and changes in the emission re monitored in order to determine the end point detection).
Fukuchi does not explicitly disclose wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma generated during the processing of the process object.
However Fukuchi discloses a time series date of differential wave forms regarding the pieces of intensity of the plurality of wavelength in the interference light during the process of the sample wafer is detected and the thickness of the film to be process is detected (Paragraph [0066]); a time variation is detected with regards to the intensity of the plurality of wavelengths during the processing of the wafer during the processing (Paragraphs [0067]-[0068]) wherein the variation in intensity of light emission is indicative of endpoint of processing the film (Paragraph [0069]) which renders obvious wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Fukuchi to include the large mutual information in emission of the plurality of wavelengths are rendered obvious by the embodiment of Fukuchi because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Fukuchi. MPEP 2143D
With regards to claim 6, Fukuchi discloses a wavelength selection method of selecting a predetermined wavelength of emission from plasma during plasma processing, the predetermined wavelength being used to determine an endpoint of the plasma processing (Paragraphs [0065]-[0066]), a plasma processing method comprising: disposing a processing object (4) within a processing chamber (2) inside of a vacuum container; and processing a processing object film layer beforehand formed on a surface of the wafer using plasma generated by supplying a processing gas into the process chamber (Paragraphs [0022]-[0023], Figure 1), wherein at least two wavelengths are selected  during the processing of the processing object film and a temporal change in the emission of at least two wavelengths is detected and an endpoint of the processing of the film layer is determined based on a result of the detection (Paragraphs [0027]-[0028], [0040], [0057]-[0061] discloses processing a multilayer film wherein wavelengths for each film is measured in order to determine the thickness of the layer and changes in the emission re monitored in order to determine the end point detection
Fukuchi does not explicitly disclose wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma generated during the processing of the process object.
However Fukuchi discloses a time series date of differential wave forms regarding the pieces of intensity of the plurality of wavelength in the interference light during the process of the sample wafer is detected and the thickness of the film to be process is detected (Paragraph [0066]); a time variation is detected with regards to the intensity of the plurality of wavelengths during the processing of the wafer during the processing (Paragraphs [0067]-[0068]) wherein the variation in intensity of light emission is indicative of endpoint of processing the film (Paragraph [0069]) which renders obvious wherein at least two wavelengths are selected from wavelengths with large mutual information in emission of the plurality of wavelengths of the plasma generated during the processing of the process object and an endpoint of the processing of the film layer is determined based on a result of the detection.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Fukuchi to include the large mutual information in emission of the plurality of wavelengths are rendered obvious by the embodiment of Fukuchi because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Fukuchi. MPEP 2143D
With regards to claims 2 and 7, the modified teachings of Fukuchi renders obvious wherein the processing-object film layer includes two film layers including respective different materials and vertically stacked with a boundary between the two discloses forming two film layers 201 on 202, which are stacked one n top of each other and defined with a boundary, wherein the measured wavelengths are measured for each film to determine the thickness of each film, wherein the information overtime monitors variations in the emission of the wavelengths for each layer to monitor the etching process and determine the thickness of the underlying layers).
With regards to claims 3 and 8, the modified teachings of Fukuchi renders obvious wherein the processing-object film layer includes a lower first film layer, an upper second film layer, and a third film layer formed between the first and second film layers when the second layer is formed over the first film layer, and the two film layers include the first film layer and the second film layer, or the second film layer and the third film layer (Paragraphs [0042]-[0043]. [0052] discloses wherein layers 202 and 201 can be a film structure wherein lower layer 202 may include Si to be a substrate, a film material that has a reflectivity smaller than Si and is different form the upper film 201 wherein the reflectivity can be measured off two films 202 and 202 sharing a boundary).
With regards to claim 5, the modified teachings of Fukuchi renders obvious wherein after the endpoint is determined, the processing object film layer is processed under a modified condition of processing the processing object film layer (Paragraphs [0064], [0072] discloses measuring the wavelength data and comparing the measure data with the real time measurements to determine the remaining thickness, then adjusting the processing time to reach the target value).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUCHI et al (U.S. Patent Application Publication 2016/0351405) as applied to claims 1-3 and 4-8, in further view of TOGAMI et al (U.S. Patent Application Publication 2015/0021294).
With regards to claims 4 and 9, Fukuchi renders obvious the limitations of claims 1 and 6 as previously discussed. 
Fukuchi is silent as to wherein the endpoint of the processing of the film layer is determined using a temporal change in a value of multiplying a value of the mutual information of each of the two wavelengths by intensity of the emission or a value of multiplying the value of the mutual information of each of the two wavelengths by a value of a temporal change in intensity of the emission.
Togami discloses a plasma processing method comprising an endpoint detection layer for a substrate comprising a film layer to be processed (Paragraph [0034]) wherein multiple wavelengths are measured over a period of time, wherein he process reaches an end point is determined if the intensity of the light emission exhibits specific changes (Paragraphs [0035]-[0037]);  wherein the endpoint can be determined using a multiplier of changes in intensity of light with respect to time in order to provide modification and/or adjustment for processing conditions (Paragraphs [0041-[0049]) which renders obvious wherein the endpoint of the processing of the film layer is determined using a temporal change in a value of multiplying a value of the mutual information of each of the two wavelengths by intensity of the emission or a value of multiplying the value of the mutual information of each of the two wavelengths by a value of a temporal change in intensity of the emission.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Fukuchi to include multiplying as rendered obvious by Togami because the reference of Togami teaches that such calculations allow for proper medication or adjustment of conditions for determining an end point (Paragraph [0049]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Togami. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713